DETAILED ACTION
Allowable Subject Matter
1.	Claims 15-18, 40-55 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a ride vehicle comprising the limitations required by independent claims 15, 43 and 53. Specifically, the independent claims are directed to a ride vehicle comprising a body for first and second riders, wherein the first and second riders interact with first and second interactive elements connected with (or including) first and second handles. A processor is connected with (or in communication with) the first and second interactive elements, and further comprising a sensor configured to interact with a sensing element. The processor is configured to determine if the first and second rider interact with the first and second interactive elements, respectively, when the sensor is in range of the sensing element. Claim 15 further comprises first and second cases configured t No contain an electronic component, wherein the cases are removably fastened with the body portion, and the first and second handles are coupled to the first and second cases, respectively. With respect to claim 43, a housing extends upward at a center of the body, configured to contain the processor therein. The body portion has first and second seating positons along an outside perimeter of the body. Claim 53 further comprises first and second cases connected with the body portion, and the first and second handles are coupled to the first and second cases, respectively. A bottom surface is removably connected with body portion. These defined arrangements enable riders to compete in an interactive score keeping setting, and wherein the electronic components, and structures of the ride vehicle can be maintained efficiently. One having ordinary skill in the art would not have . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Briggs et al. (US Pat. No. 7,749,089), Bloom et al. (US Pat. No. 8,376,869) and Harvard et al. (US Pat. No. 5,382,026).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711